Citation Nr: 0827530	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-06 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for degenerative disk disease at L5-S1 from residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Beyt, Intern


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, TX, which, in pertinent part, continued a 20 percent 
rating for degenerative disk disease, L5-S1, residuals of 
back injury.

On the VA Form 9, the veteran indicated that he wanted to 
have a hearing before the Board at the RO.  He subsequently 
submitted a statement January 2007, wherein he withdrew his 
Board hearing request.  The Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2007).


FINDING OF FACT

Degenerative joint disease and degenerative disk disease at 
L5-S1 is manifested by flexion limited to 90 degrees without 
incapacitating episodes and with no ankylosis.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
degenerative disk disease at L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in July 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, the July 2006 letter provided notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal.  Any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

The Board acknowledges that the VCAA letter sent to the 
veteran in July 2006 does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the November 2006 statement of the case set 
forth the diagnostic criteria for the disability at issue and 
also included the provisions of 38 C.F.R. § 4.1, which 
reference impairment in earning capacity as a rating 
consideration.  Furthermore, the July 2006 notice letter 
apprised the veteran of the need to show the nature and 
symptoms of his condition and the impact of his disability on 
his employment. 

Based on the above, the veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements.  For example, at his July 2006 VA examination he 
explained that his back disability made it difficult to 
perform some household activities, such as cutting his lawn.  
He also stated that his back problems made it hard for him to 
perform his training for police duty.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service 
treatment records and private medical records dated April 
2006 to May 2006.  The veteran was also provided a VA 
examination in connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).



II.  Increased ratings

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim on appeal.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's claim for an increased rating was received in 
June 2006.  Throughout the rating period on appeal, the 
veteran's degenerative disk disease has been evaluated as 20 
percent disabling pursuant to Diagnostic Code 5242.  That 
code section contemplates degenerative arthritis, which is 
evaluated under the general rating formula for diseases and 
injuries of the spine.  

Under that general rating formula, a 20 percent rating is 
warranted where the evidence reveals forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, DC 5243.

In order to be entitled to the next-higher 40 percent 
evaluation, the evidence must demonstrate forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a, DC 5243.  

In the present case, there is no support for assignment of 
the next-higher 40 percent evaluation under the general 
rating formula for any portion of the rating period on 
appeal.  Indeed, upon VA examination in July 2006, the 
veteran had forward flexion of the lumbar spine to 90 
degrees.  Again, flexion would have to be limited to 30 
degrees to achieve a higher rating.  There is also no showing 
of ankylosis.

The Board acknowledges that additional functional limitation 
due to factors such as pain, weakness, fatigability, and 
incoordination must be considered in evaluating 
musculoskeletal disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  

In this regard, private treatment reports dated in April 2006 
reflect complaints of low back pain.  Moreover, the veteran 
reported low back pain at his July 2006 VA examination.  He 
stated that such pain worsened with sitting.  He also 
complained of spasms and cramping.  Objectively, there was 
pain with range of motion testing and paraspinous muscle 
tenderness was noted, along with spasm.  

While acknowledging the complaints and findings of low back 
pain as detailed above, the competent evidence simply does 
not show that such pain has resulted in additional functional 
limitation such as to find that his disability picture most 
nearly approximates the next-higher 40 percent rating.  
Indeed, despite his pain, the veteran could still forward 
flex to 90 degrees at his July 2006 VA examination, and he 
denied the use of assistive devices for walking.  Moreover, 
while the July 2006 VA examination indicated muscle spasm, 
this is already contemplated in the currently assigned 20 
percent rating and cannot serve as a basis for a 40 percent 
evaluation.  

The Board further notes that Diagnostic Code 5243 also cannot 
serve as a basis for a higher rating here.  Under that code 
section, the next-higher 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the last 12 months.  A 60 
percent disability rating is warranted where the evidence 
reveals incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243, having a total 
duration of at least 4 weeks but less than 6 weeks, during a 
previous 12-month period.  Therefore, Diagnostic Code 5243 
cannot serve as a basis for an increased rating on the basis 
of incapacitating episodes.

The Board has also considered whether a separate evaluation 
is warranted for neurologic symptoms associated with the 
service-connected lumbar disability.  In this regard, Note 
(1) of the general rating formula instructs the rater to 
separately evaluate any associated objective neurologic 
abnormalities under an appropriate diagnostic code.  

Regarding neurologic symptoms, private treatment records 
dated in April 2006 reveal complaints of radicular shooting 
pains to the left side of his body.  However, there was no 
objective numbness, tingling, or leg weakness.  Moreover, 
upon VA examination in July 2006, sensory testing was intact 
to all three dermatomes.  

Based on the above, the competent evidence does not indicate 
neurologic symptomatology throughout the rating period on 
appeal such as to justify a separate evaluation.  

In sum, there is no support for a rating in excess of 20 
percent, or for assignment of a separation neurologic 
evaluation, for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
rating for degenerative disk disease at L5-S1 from residuals 
of back injury is denied. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


